Title: From George Washington to Major General John Sullivan, 7 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 7th June 1777

I have yours of the 5th: I agree with you that Colo. Blands Men being natives are more to be depended upon than Colo. Moylans, but the Virginia Regiment of Horse has been so detatched the whole Winter, that I could not deny Colo. Bland his request to draw them together that they may be properly equipped, which they have never yet been. In point of opportunities of deserting there is full as much if not more here than from princetown, for the Moment you leave the

Mountain, the Country is intirely open to all the Enemy’s posts from Brunswic to Amboy. By paying off the Troops and keeping them well supplied with provisions &ca desertions have become much less frequent. A Story has got into our Camp which has a happy effect. It is that the East India Compy purchase all deserters of the Crown and send them out. It is beleived by the Soldiers here and I wish you could circulate it in your Quarter. This should be done seemingly with indifference. drop it at table before the Servants[.] Desertion from the Enemy has prevailed much of late, for some days past, we have had four or five ⅌ day. By Letters from Genl Gates I learn that the Alarm of the Enemy’s approach to Ticonderoga was groundless. A Deserter from the 37th this morning says that yesterday orders were given for his Regt and ten more to hold themselves in readiness to embark from Amboy. And that the Inhabitants of Amboy, Brunswic &ca capable of bearing Arms were ordered to garrison New York. How true these things are a little time will shew. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. An intelligent person who left New York the 5th says many Vessels were fitted up for Horses and that some were embarked. That the Transports were prepared for Troops and that some that were to go on Board had come over from Staten Island. If so the Fleet is near sailing. therefore desire Genl Forman to keep a look out and when they leave the Hook see which way they stand.
Yours of this date just come to hand. As Mrs Funk is at princetown it is a pity to prevent her going further, if therefore she appears an honest well meaning Woman you may let her go on. Another Deserter confirms the Acct of the order to embark—If you write to Genl Arnold be kind enough to desire him not to permit any more Ladies to go towards New York just now.


G: W——n
